FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 4, 2008
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ANGELA JONES,

               Plaintiff - Appellant,                    No. 07-6172
          v.                                           (W.D. Oklahoma)
 UNITY HEALTH CENTER, INC.;                       (D.C. No. 05-CV-1022-T)
 MICHAEL SPEARS, individually and
 in his capacity as Human Resource
 Director at Unity Health Center, Inc.;
 MELANIE McLAUGHLIN,
 individually and in her official
 capacity as Supervisor at Unity Health
 Center, Inc.,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant Angela Jones brought this action alleging a violation

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213, the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601-2654, and

Oklahoma tort law. In an order dated June 27, 2007, the district court dismissed

for lack of jurisdiction Jones’ ADA claim based upon the termination of her

employment, awarded summary judgment to defendants on all other ADA and tort

claims, and dismissed with prejudice Jones’ FMLA claims. Additionally, the

district court awarded costs to defendants under Fed. R. Civ. P. 54(d)(1).

      Jones appeals the grant of summary judgment to defendants on her ADA

claims relating to the claimed failure to accommodate her disability and a hostile

work environment, the dismissal of her ADA claim based upon the termination of

her employment, and the district court’s refusal to reverse its award of costs. We

AFFIRM the district court’s grant of summary judgment on the disability/hostile

work environment ADA claims and the dismissal of her ADA termination claim,

for substantially the reasons stated in the district court’s order dated June 27,

2007. We AFFIRM the district court’s award of costs, for substantially the

reasons stated in its order dated October 12, 2007.

                                                ENTERED FOR THE COURT

                                                Stephen H. Anderson
                                                Circuit Judge

                                          -2-